                        DISTRICT COURT OF THE UNITED STATES
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                  3:18-cv-00660-FDW

RICHARD ALAN GADDIS, Jr.,           )
                                    )
            Plaintiff,              )
                                    )
            vs.                     )
                                    )
                                    )
FNU BELK, et al.,                   )
                                    )
            Defendants.             )
___________________________________ )

       THIS MATTER is before the Court on periodic status review following the return as

undeliverable of the Court’s November 14, 2019 Order directing Plaintiff to notify the Court of

his change in address within ten days [Doc. 17]. [Doc. 18].

       Plaintiff’s current address is reported on the docket report as Union County Jail, 3344

Presson Road, Monroe, North Carolina 28112. On June 17, 2019, the Court entered an Order

holding that Plaintiff’s allegations survived initial review against Defendant FNU Belk and

requiring the Clerk to mail a summons form to Plaintiff to fill out and return to the Clerk for service

of process on Defendant Belk. [Doc. 13]. On June 18, 2019, the Court received notice that this

Court’s Order was being returned as undeliverable to Plaintiff and that the Plaintiff was no longer

in custody. [Doc. 14]. On November 14, 2019, the Court entered an Order directing Plaintiff that

he shall have ten days in which to notify the Court of his change in address before the Court would

dismiss Plaintiff’s action for failure to prosecute. [Doc. 17]. On November 25, 2019, this Order

was also returned to the Court as undeliverable. [Doc. 18].

       A plaintiff has the obligation to notify the Court of an address change. Plaintiff has failed

to notify the Court of his change in address, even after having been given notice that his action
would be dismissed if he failed to do so. Therefore, this action will be dismissed without prejudice

for failure to prosecute. Accord Walker v. Moak, Civil Action No. 07-7738, 2008 WL 4722386

(E.D. La. Oct. 22, 2008) (dismissing without prejudice a § 1983 action for failure to prosecute

under Rule 41(b) of the Federal Rules of Civil Procedure where the plaintiff did not notify the

court of his new address upon his release from jail).

       IT IS, THEREFORE, ORDERED that:

       1.      This action is dismissed without prejudice.

       2.      The Clerk is directed to terminate the case.

                                                     Signed: December 2, 2019




                                                 2
